J-A05009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 B.D.                                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
              v.                         :
                                         :
 M.D.                                    :
                                         :
                    Appellee             :       No. 1292 WDA 2018

                 Appeal from the Order Dated August 8, 2018
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): FD18-007885


BEFORE: GANTMAN, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY GANTMAN, P.J.E.:                     FILED MARCH 18, 2019

      Appellant, B.D. (“Father”), appeals from the order entered in the

Allegheny County Court of Common Pleas, which granted primary physical

custody of the parties’ three minor children (“Children”), to Appellee, M.D.

(“Mother”), and granted Mother’s petition for relocation. We affirm.

      The relevant facts and procedural history of this case are as follows.

Father and Mother married in Florida in 2007, and later they moved to

Pennsylvania. During their marriage, the parties had three children. Following

a tumultuous relationship involving alcoholism, anger issues, and abuse by

Father toward Mother, the parties separated in January 2018.      Since their

separation, Mother has had sole physical custody of Children; and Father has

paid no support since April 2018. The parties are in the process of divorce.

      On July 6, 2018, Mother filed a Protection from Abuse (“PFA”) order
J-A05009-19


against Father, based on a threatening text message. A few days later, on

July 10, 2018, Father filed a custody action requesting shared physical

custody.    On July 13, 2018, Mother filed an answer and counterclaim for

primary custody and a notice of relocation, as Mother had received a job offer

in Florida. Father filed a counter affidavit regarding the relocation on July 18,

2018. The following day, the parties entered into a consent order to resolve

the pending PFA action against Father. The court also scheduled an expedited

hearing for August 2, 2018. Following the scheduled hearing, the court issued

an order and opinion on August 8, 2018, granting Mother’s relocation request

and establishing the post-relocation custody schedule.             The custody

arrangement provided for Mother to exercise physical custody of Children in

Florida during the school year, while Father would exercise custody in

Allegheny County for summer break, as well as during holidays.                On

September 7, 2018, Father timely filed a notice of appeal and a

contemporaneous concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925.

      Father raises the following issue on appeal:

           WHETHER THE TRIAL COURT ERRED IN GRANTING
           MOTHER’S PETITION FOR RELOCATION FOR SIX RELATED
           REASONS, WHICH FATHER ARGUES AS SUBPARTS IN HIS
           BRIEF ON APPEAL?

(Father’s Brief at 5-6).

      In reviewing a child custody order:




                                      -2-
J-A05009-19


        [O]ur scope is of the broadest type and our standard is
        abuse of discretion. This Court must accept findings of the
        trial court that are supported by competent evidence of
        record, as our role does not include making independent
        factual determinations. In addition, with regard to issues of
        credibility and weight of the evidence, this Court must defer
        to the trial judge who presided over the proceedings and
        thus viewed the witnesses first hand. However, we are not
        bound by the trial court’s deductions or inferences from its
        factual findings. Ultimately, the test is whether the trial
        court’s conclusions are unreasonable as shown by the
        evidence of record. We may reject the conclusions of the
        trial court only if they involve an error of law, or are
        unreasonable in light of the sustainable findings of the trial
        court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted). Additionally,

        [O]ur Legislature adopted a new Child Custody Act (“Act”),
        effective on January 24, 2011. See 23 Pa.C.S.A. §§ 5321–
        5340. The new Act applies to “disputes relating to child
        custody matters” filed after the effective date of the new
        law. 23 Pa.C.S.A. § 5321. In E.D. v. M.P., 33 A.3d 73, 76
        (Pa.Super. 2011), we held that the Act applied to any
        proceeding, including a petition for relocation, initiated by a
        filing made after the effective date of the Act.

Id. With respect to a custody order, Section 5328(a) provides:

        § 5328. Factors to consider when awarding custody

        (a) Factors.—In ordering any form of custody, the court
        shall determine the best interest of the child by considering
        all relevant factors, giving weighted consideration to those
        factors which affect the safety of the child, including the
        following:

           (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.

           (2)   The present and past abuse committed by a party

                                     -3-
J-A05009-19


          or member of the party’s household, whether there is a
          continued risk of harm to the child or an abused party
          and which party can better provide adequate physical
          safeguards and supervision of the child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and involvement
          with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5)   The availability of extended family.

          (6)   The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic violence
          where reasonable safety measures are necessary to
          protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with
          one another. A party’s effort to protect a child from
          abuse by another party is not evidence of unwillingness

                                   -4-
J-A05009-19


            or inability to cooperate with that party.

            (14) The history of drug or alcohol abuse of a party or
            member of a party’s household.

            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a). In expressing the reasons for its decision, “there is

no required amount of detail for the trial court’s explanation; all that is

required is that the enumerated factors are considered and that the custody

decision is based on those considerations.” M.J.M. v. M.L.G., 63 A.3d 331,

336 (Pa.Super. 2013), appeal denied, 620 Pa. 710, 68 A.3d 909 (2013). A

court’s explanation of reasons for its decision, which adequately addresses the

relevant custody factors, complies with Section 5323(d). Id.

      The new Act defines “Relocation” as “[a] change in residence of the child

which significantly impairs the ability of a non-relocating party to exercise

custodial rights.” 23 Pa.C.S.A. § 5322(a); C.M.K. v. K.E.M., 45 A.3d 417,

422-25 (Pa.Super. 2012). Section 5337 sets forth the procedures and factors

governing relocation in relevant part as follows:

         § 5337. Relocation

         (a) Applicability.—This section applies to any proposed
         relocation.

         (b)   General rule.—No relocation shall occur unless:

            (1) every individual who has custody rights to the child
            consents to the proposed relocation; or


                                     -5-
J-A05009-19


          (2) the court approves the proposed relocation.

       (c)    Notice.—

          (1) The party proposing the relocation shall notify every
          other individual who has custody rights to the child.

          (2) Notice, sent by certified mail, return            receipt
          requested, shall be given no later than:

              (i) the 60th day before the date of the proposed
              relocation; or

              (ii) the tenth day after the date that the individual
              knows of the relocation, if:

                    (A) the individual did not know and could not
                    reasonably have known of the relocation in
                    sufficient time to comply with the 60–day notice;
                    and

                    (B) it is not reasonably possible to delay the date
                    of relocation so as to comply with the 60–day
                    notice.

          (3) Except as provided by section 5336 (relating to
          access to records and information), the following
          information, if available, must be included with the notice
          of the proposed relocation:

              (i)    The address of the intended new residence.

              (ii) The mailing address, if not the same as the
              address of the intended new residence.

              (iii) Names and ages of the individuals in the new
              residence, including individuals who intend to live in
              the new residence.

              (iv) The home telephone number of the intended new
              residence, if available.

              (v)    The name of the new school district and school.


                                      -6-
J-A05009-19


              (vi) The date of the proposed relocation.

              (vii) The reasons for the proposed relocation.

              (viii) A proposal for a revised custody schedule.

              (ix) Any other information which the party proposing
              the relocation deems appropriate.

              (x) A counter-affidavit as provided under subsection
              (d)(1) which can be used to object to the proposed
              relocation and the modification of a custody order.

              (xi) A warning to the nonrelocating party that if the
              nonrelocating party does not file with the court an
              objection to the proposed relocation within 30 days
              after receipt of the notice, that party shall be
              foreclosed from objecting to the relocation.

          (4) If any of the information set forth in paragraph (3)
          is not known when the notice is sent but is later made
          known to the party proposing the relocation, then that
          party shall promptly inform every individual who received
          notice under this subsection.

       (d)    Objection to proposed relocation.—

          (1) A party entitled to receive notice may file with the
          court an objection to the proposed relocation and seek a
          temporary or permanent order to prevent the relocation.
          The nonrelocating party shall have the opportunity to
          indicate whether he objects to relocation or not and
          whether he objects to modification of the custody order
          or not. If the party objects to either relocation or
          modification of the custody order, a hearing shall be held
          as provided in subsection (g)(1). The objection shall be
          made by completing and returning to the court a counter-
          affidavit, which shall be verified subject to penalties
          under 18 Pa.C.S. § 4904 (relating to unsworn falsification
          to authorities), in substantially the following form…

                                   *     *   *

       (h) Relocation factors.—In determining             whether   to

                                       -7-
J-A05009-19


       grant a proposed relocation, the court shall consider the
       following factors, giving weighted consideration to those
       factors which affect the safety of the child:

          (1) The nature, quality, extent of involvement and
          duration of the child’s relationship with the party
          proposing to relocate and with the nonrelocating
          party, siblings and other significant persons in the
          child’s life.

          (2) The age, developmental stage, needs of the child
          and the likely impact the relocation will have on the
          child’s   physical,  educational    and     emotional
          development, taking into consideration any special
          needs of the child.

          (3) The feasibility of preserving the relationship
          between the nonrelocating party and the child through
          suitable custody arrangements, considering the
          logistics and financial circumstances of the parties.

          (4) The child’s preference, taking into consideration
          the age and maturity of the child.

          (5) Whether there is an established pattern of
          conduct of either party to promote or thwart the
          relationship of the child and the other party.

          (6) Whether the relocation will enhance the general
          quality of life for the party seeking the relocation,
          including, but not limited to, financial or emotional
          benefit or educational opportunity.

          (7) Whether the relocation will enhance the general
          quality of life for the child, including, but not limited
          to, financial or emotional benefit or educational
          opportunity.

          (8) The reasons and motivation of each party for
          seeking or opposing the relocation.

          (9) The present and past abuse committed by a
          party or member of the party’s household and


                                    -8-
J-A05009-19


            whether there is a continued risk of harm to the child
            or an abused party.

            (10) Any other factor affecting the best interest of the
            child.

23 Pa.C.S.A. § 5337(a)–(d) (h). Moreover,

         [T]he party proposing relocation…bears the burden of
         proving relocation will serve the children’s best interests.
         See 23 Pa.C.S.A. § 5337(i). Each party, however, has the
         burden of establishing “the integrity of that party’s motives
         in either seeking the relocation or seeking to prevent the
         relocation.” 23 Pa.C.S.A. 5337(i)(2).

S.J.S., supra at 551. In all of these proceedings:

         [O]n issues of credibility and weight of the evidence, we
         defer to the findings of the trial [court] who has had the
         opportunity to observe the proceedings and demeanor of
         the witnesses.

            The parties cannot dictate the amount of weight the
            trial court places on evidence. Rather, the paramount
            concern of the trial court is the best interest of the
            child. Appellate interference is unwarranted if the trial
            court’s consideration of the best interest of the child
            was careful and thorough, and we are unable to find
            any abuse of discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (internal

citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Cathleen

Bubash, we conclude Father’s issue merits no relief.            The trial court

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, dated October 15, 2018, at 5-11) (finding: court



                                      -9-
J-A05009-19


fully considered custody and relocation statutory factors, which favored

Mother’s relocation request and post-relocation custody schedule entered;

evidence supported decision, based on safety and best interests of Children

and benefits afforded to them through relocation with Mother). The record

supports the court’s decision; therefore, we see no reason to disturb it.

Accordingly, we affirm based on the trial court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2019




                                    - 10 -
'· '·i.   I   I   •f

                                                                                   Circulated 03/08/2019 02:49 PM




                         IN THECO.URJOF COMMON PL.EAS QF ALLEGHENY COUNTY( PEN'NSY:LVANJA
                                                FAMl�Y O!VISIO.N


                       B, D.,                             OPINION

                                         Plqihtiff,
                                                          No::   FD-18-007885-008:
                                 v.                              Sup.Ct. No;: l-292 WDA,20l5·
                       M.D.. ,

                                         Detendont.
                                                          BY:

                                                          Honorable CoJhleen Bubash
                                                          4AO. Ross Street
                                                          SUife 5036
                                                          PJttsourgh PA 15219


                                                          COPIES fC):

                                                          Counsel: :for Pl_c:iihtiff/Appeilant

                                                           RoberfRover, Esq.
                                                          ·Poilock .Begg Komar �.lasser .&. Vertz
                                                          43(Granf    sr, Suite 501
                                                          Pitt�b()tg_h, PA 152l9.


                                                          C.o.unsei for Defendont:

                                                          JohnJ. Romza, Esq.
                                                          Law··offi¢�s of John J.     Romza;
                                                          3380 sobcock Blvd.
                                                          Pittsburgh, PA 1'5237
       iN THE COURT C)F COMMON PLEAS OF AL�E;of trial) The marric:ige wos a turbulent one with both sides testifying to arguments,
which often resulted ;in: violent altercations. Ultimqtely, on July $; 2018; Mother
filed an ·Emergency Protectton from Abuse (11PFA") p�ti:t]o:n ogoinst Father which
                                         \ .

was resolved by way of a: no-con ta.ct non..:PFA consent Orcie.r on J\JlY }9; 20 rs (JR.
p. 27-,28).. 2
        At 'trial, I interviewed the chUdren·.      s·oth Parties testified.    Father introduced
the testimony of a minister from the· fomily church and Po.te.mal: ·Gtdndmo.fher,
who bas. been primarilY the caretaker for ·th.e Childre.n du.dng- the marriage and
during Pother's custody time ..

        Mother is·a registered nurse.who was wor;king              port time at the date of trial
and Father is ·employed fUJI time as an ecologist Mother was residing in the
maritqJ home wffh the Children,: Whil.e Fatherwa�.prirn.ori.lY liv.fng:withhis mother in
Penn Hills, .alt.hough he olso rented on oportment -close· py.; Mother testified :fhat
:she- could not be· sure of lather'·s address. (TR. p . .- 25). Father•·s testimony, os Well .os
Pcternol Qrandmotherrs, Was unclear regoroing When he· be{;ian: living wi.th her
and whether he also spent overhig.hh at the qpqrtrnent ct times. TR. p.-l38-14Q)

         Ihe ParHes' versions. of their marriage· a.nc:l .sepcrctlon dittered, As will be
discussed further below. Mothet festifi'ed that Father oft$n. eng_aged in heavy
ddnklng; in obuse. and in ne_gllg�nt ·p.are.nt.ing_.. Mother _fl.,irth�.r" testified that Father
did not seek to.exercse custody 'Of 'the. -children after separation. Folher testified
that Mother kept the Children from him,


1
  The thr.e.e Children q)J have varying tevels of speclol needs, The oldest boy has' ha_d some
behqviorcil 'issues· bt.it ts -g good student. "The. middle d_qughter :s.uHers from selective mutism, on
,mxiefy. reloted disorder. and the· yo1:mger boy has developmental· speech delays; which may or
rnqy· not be a result of Jrnpoired 'hearing.                                ·

2
 Mother filed for the. PF.A'afteneceiving a text ·frc::>rn :F.otherwhic h .he da1ms,was mtsconsfrued.
Fath�_n:j\d not, however, deny previous cctsol vlolencetestlfled to by Mother. includih�} the
fearing 'Of doors from t!;leir hihg:es::{TR. p .: 40�·43),        ·           .
       Mother'.s 'testirnooy was more: c.r.ed.ib.1.e.: than- Fa.ther's ir.t most respects,
·tovnd ·thaf Father hos not demonstrated in.depe'nderit capabtfity. cs a- porer;.t.
 Whe.n he· hes custody of the .children;. he depends .on his :t.8-year-...Qid mother to
 provide them· wifh core. I olso found Mother·� mo·stly "i:.fhreJuted Iestimony
re.garding some ·of Fat.her'-s actions with the Children ourihg the marriage to be
alarming,

       I found that Mother's. move           to   Florldo :will b�n.efit her 'fihdhciolly and
petson.afly ond tho.t ·the· Children will beneflt from the move as: welJ! J ·fowhd that
the custodyschedule proposed by Mother will serve fo preserve the relotionship
between father and the Children and that, s·hotJ_ld Father actually spend time
wlth the Children when they- are in A:ilegbeny County, he is.Jikely to hovec more
meaning_ful relctlcnshlp with. them than he. has. since the Parties:' seporoflon.
Accordingly, I" entered my August          '.$, 2018 ()tder, granting Mothe.r'.s Petition to·
Relocate·.

       In ·deciding-this cose and fo�h.ioriing rnvcustodv order, l.carefl.!!ly weighed
 the evidence presented and evalu.ated thqt evidence in Hght .of the· sixteen
 stctutorv custody factors of :23, Pa.C.S.A. ,§5328          cs well as §533:t-s   reiooation
foctors. I found that c.ustody tooters 2, .3:, 4, 9·,: ·10;. ·12, end 14 Iovoreo .Mother,
While the other teeters were mostly eqvally Weighted. Additionally, the sofe.ty of
 the Children was entitled to the grea.test weight' in rnvonolysls and I toundthot
 Fothet wos not competent to ensure the �afety of the Children without the
 csslsronce of his mother,         With regard to the; relocotlon toctors, I found that
 factors 1 2, 3', ·6, 7,
             r-            s. and,9 favored 'Mbfher and that the c;·h,ii:oren-'s: relocation.
 With Mofher. was in thei(besf interest,
       ,Q.n September 7,. 20     re. Father timely filed a Notice ofAppeolond Concise.
Statement of Matters Comptcined ot ·on. Appeal. Father'"s assigt\ments of errors,
read as follows:'




                                                  4
      '-'A., The trial court �rted 1n grantingMother'-s. Petition fo(Relo¢otion_pursuont
      to: 23 Pa..C:S ..53$7' py permittihg· Mother to relocate With the Forties three
       !.3} children to Florida despite Mo.the.r foi.Hng· to lntreduce ony evidence,
     ·other than a mere jot:> otter, that the relocotlon was· in the chil.oren:'·s. best
      Jr\terest.
                                               '
      B. Thetrlof court erredin findirig;thq.t Mother.co.uld not fihct :a·full time nursing
      Job in 'the Plt"f{t:>wrgh oreo. as Mother never testifiec;I to the some, never
      introduced ooournentofion regoroing .her job search, ovt ·did tes.tify thot:
      she .had: been working.! ot flmes, four 14) dovs a w�ek sinc.e: the Parties
      separation.                               ·
      C. The 'trial ¢oi,Jt't erec ·in granting. Mother"s.Petition·for Relocotlon despite
      Mother failing. to have" a plon if her relocotlonwos grar)ted, cs evidenced
      by Mother -t�st1ty"ing to different addresses ot Which sh� wo.vld reside;
      ciifferent.schools tnat theehlldrtmwou!d,qttend, fai!ihg'to stqtethe doctors
      the 'children WH! see, and fdiling to- provide- :a concrete pl,an for the
      c::h,ldren···s core providers.
      D,, The trial court erred. in,gr.aiiting Mother's Petition tor R�l�n:otton despite
      making,a.sp·e¢ific;; fi1:10Jng that Mo.ther ha..s mode disparag,ingremark.s:oo.out
      �¢.ither in. the presence of the Children. ·
      f. The trie::,I court �tred: in granting Motrie.fs' Petition for Relocation despite
       Mother "failing. to    encourage a relotionshlp between Father oho· the
     · Chlidren. such .oslnter alia.,.:making .ci Iin.oing that Moth·er did no] provide
       oppropricte rnedlcc: core to-one the Port.i�.s· chlloren,
                                           '
      F. The 't[ial court erred in findihg thot· the-: cbildren will have. oh increosed
      quality of lif.e ·iii Tampa, Florida becouse .Mother has family ih· ·o.riondq,
      Which .is one end' a hall to two hour awoy· depending on trofflc a·nc;f with
      whom Mother has ct siroined relationship."



                                          Discussion


      With· ,any c.hild c.ustody case, [hcluding one in:volvi_n-g relocotlon. the
porornount concern i's the· best interests of th� child.,          Se.e, Landis. v•.Lanc;tis; :869
A.2d "1003 (Po,Super,2005). This stendord requires           q· cose-by-cose assessment        of
oH of the. factors thqt may legJ.timat�ly of.f.ect the: "phvsicot. i_ntellect,uaL moral and
spirituol well-being" pf the child. -Id. When: o custody dlspute.lnvolves. o request by
Ci party to relocote. the Superior Court' has explolned. "there :is no- block letter
formula that eosily resolves relocation disputes; rather, custodv ,aisputes are
delicate issues that must be· handled              on- .ct   ccse-bv-cose bosis." BqJdwin     ·v�.
8oldwir1, 7 ro: A.29- 6JO, q 14 (Pa'.Sup:er. 1998); 'C�M�J(. 'i..   K.E�M!I 2012 .PA S�per 76, 4S
A.3d 4-17, 42J (2012).

        In the instant cose. neither parent presented as ideal, nor as pot�ntly unfi,t.
Fath'er; however, has demonstrated that to dcte. he has not been a fl,)lly
committed porent to his: c-hiloren, Jeaving fhetr care prfmorily" to Wife while the
Portles. were living together end to his_ 'mother since sepcrofon.                    More.over(
credlble ·tesfimony wos .introduced thof _Father has a history of severe ·.olcbhol
·apl)se·, suffersfrom unccntrolled ·anger wh.iG:h hos led to vio"lence which he.,is onlY'
now oegihhing to.oddress. dhd has enQJaged ln behoviors which ore.donqerous
to· his chilc;:l�en,

                        s
        _2;3 Pa.,C:S-,A .. 5328 requires that; ln ·".ordering ohY form· of.custcdy, the co.urt
shali oetermloe'the best in.teres,t of the chHd by ,c;:011sidering all relevant· factors,
(jivin�f weighte.d consideration 'to those factors which aitec: the .sdfetv ot fhe
thifd';..    23 Pa. CS.A. §: :5337 also requires, fhe court to give ''Wei_ghted
considerctlon ·to those factors which affect the .s.afety of the c:;hild" When
determining: whether. lt      j_s   in the best interest   of the   chlkfren to: grant· Dr deny c
party's petition for reloconon,

         I found, :based oh the..evidence presented thct the Children were safest in
Mother's custodv and w.e..ighted my onolvsls occordingly.                        TesHmony was
Jnrroduced.      ano not refuted, thot f.atheflosf the youn9.est:Chil.d oto park in :2016
When fhe Chilo wos two years old. resulting in the Child doughter lolling ond·striking_.her heod {TR. p. 32-33); and thot he Willfully 1.eft pain.
re.Hevers where ·the.y could be noeessed by· the children .(TR. p, 3.3-35,).

             Mother t�stified that Father often drankJo the point of vo·rnJting: or:rd w.o.uld
not clean lrup. '(TRl. p. 46-48'). 'Father. ac;:l_r:n.itted.·to ddnkin.g ·and vomiting end could
not rerneJnber if he .cteoned it up, (TR. p ..2�7-2,3:s') .. :Mother testified to o          nl:Jmber·
of incidence.s ot.obuse ot both herself and the children. Father had differen.'t
expl'anation� for their injuries ond denied abusing the Children, but he dld not
credibly· deny the lncidents ihvolving Mother.

             Because sofety of the Chilqte.h is entltled to the greatest weight in my
analysis, fhe conslderctlons rcised bY the testimony qi.one: weigh heavily in
Mother's         favor. despite faults she hos exhibited)            Noneth.el�ss:,   l   will oddress
Pother's separate csserncns of errors below,

A, Children's Besf lnterest

             Father   osserts ·that MQfher introduced -ori[y ·a "mere job ofter" to:
dernonsfrote thqt .the move wov!d. be: in the ChildrenJs best lnterest To the
contrary, however; .Mothet olso creqlbly testified, not -,only thot the Job .offer in
:Pfor.idq ·offer.S her full time Work with higher pcv. benefits qnd the possibiiity of
odvoncement. but fhat her efforts to obtoln twl! time employment in .Pittsburgh
were previo1:J$..ly thwarted' by Fqther (TR. p •. 57�,56)., thdt Poternol Gr.andm.oth.er hos
indicated she. is uncble to conflnue to provide conslsfent ch'Hdcare which w01,.J!.d
 require Mother·to obtoln paid childCO($ here ·(TR •. p. 59.).,. thotshehas friends and
    .   :f                                                             .


 famiiy :in FJorida whom her children know· and W.ho have offered to 'hel'p With·the
 Chlldren ·(TR.p.,5, �Q; 2'1�22,. :ef>Y:-68'}, ·andthat Flor\dcf has rrostcte.lncome tax.(TR.
p,:55-56). Snectso testified that she hos, no family suppqrt:system in Pittsburgh (TR,


 � I otso found, 'Qased on ttie evip, 38�3-9,). F.r"om this evidence, l determined the relocotion will :substc;tn.tiolly add ·to
the qua.Jity of Mothets    iife end. consequentlv. to thotof the Childr�n�·

B_. Lock of Full Time Work: in Pittsburgh

       Mother did      not lntrcdocedocumentotion o:f o job search in the: Pittsburgh
orec, She did; however, testify 'that she has been o :registered nurse s'nce 2010
(TR. p .. 20)· ond'·that when shedid :work: fu·n-t.ime os .c:r nurse ln PJtfsourgh, ·she: had
to work weekends and evenlnqs. Shetfurther tesflfled that recent efforts to· obtain
full time work al LJPMC were fruitless «md      thot sh.e: hos:no heaith benefits .available
to her. Fofher' s assertion; that Mother works: four .days· a: week does not
dernonsfrote tha.tfull trne wotk· is avalloble- to M.olhe(nor" does.It address how she
                                               I                                           .


will .oftord health care after the ·divorce· ls fin·alizec:t

c. Mot_h�(s: Relocation P.lan

       Pofher next cornololns that it WO$ error tot' me. to, grant M.other''s. peflflon
when she did not hove o plcn for after relocoflon, Father asserts: this ls evidenced
by the toct that the propos:ed address ln .Moth$.r' spetitlon differs· from ·the: oddress
she testified to at fdoi. r finD. Mofher;s Dlsparaging Remarks;

            Poternol Grandmother credibly testified that Mother mode dispar..oging
rernorks about Father in front ct fhe Children. As in any case, this, is: untortonote,
and ft is a procflce which 1       have admonished Mother t.0 .stop, When we\Qhfng: the
feelers.however. this bod'. behavior on Motheri s part was outweighed by Pother' s
porentol shortcomings cs well cs bY the benefit I found would come. to fhe
Children by reiocating.

E. Encouraging a Relation·ship with Father

            Al E., Fother cornoloins that Mother has demonstrated a failure to
encourage o relation.ship With.Father due to herfailure'fo obtoin medical care for
one Qrfhe Children. Thls ls         o.. folse :eqtJjvdlency, as the two aliegatiom are whollv
unrelated, Mother,did fail to address: the.yo�mge$t Child's li.kely hearing problem,
as did Father Until just' before tdal. This follore, however. does not-go 'to Mother's
iikelihood     ol·enc.ouraging_ o relotionshlp wlth Father, .only to 'her competency as
opcrent.s

            regard to the Children's relationship with. Fother. Mother testified. quite
            With
credibly; that··sh� ottempted to :t>rovide �other-with c.ustody time· with the -ehHdren
to ho :avail. {TR. p. 26-'27), She testifietl he .did hot spend time with them when
they :were ostenslblv in his custody, Ihls teslfrnonY. was cortoborored by the
testimony of both F,:c::1:ther and Paternal Grandmot:her, towhose heme th'3,Chiloren
wenHor their custody time With Father. Pafernai Granctmoth.er testified that Father
would .normally not.orrlve home from work. Until              ofter 7 pm when the Children were
        I


getting,readyfor·bed so he hqq liftle time With_th.ern·.::(TR. p, 142}' .. father. howevet,



4   M9ther i_nqicated she has been overwhelmed by the stress of the· qivorce·, the .octions ;l�aqing
to the Parties':' seporcnor, aoq the ·filing of the PFA ,and realizes she failed to cddress.the Child'�s ·
needs, She nos scheduled on oppolnfment with o specialist in Iornpo torthe yoi..>nQesf Child,


                                                     9
testifi.ed repeatedly thqf hisschedule was flexible, tnct he was-done with work by
4:·30 Prfl and Jhaf he rarely worked weekends. :(TR. p 176). H� ;did not. however,
spend. that time, with the ·Chil.dren ond hfs whereabouts ·after work and on
 .


weekends'    was   never exploined. (TR. p, '233).     Father   .ctic.J not make   himself
availaole. for the Chfldren even when he· could. lt Is Father, 'in rriy estimotioh, Who.
failed to :strengthen hls relatiOJl"ship With. the Chlldren       by   fqilin·g ·to spend
meaningful time with them and .-1e·avin_g iJ to his mother to provide care for them.

F.- .Mof.her's Fomily Jn:f=lotida

     . tosrlv. Father claims ltwqs error for me. to find the Child.rent's: lives: Will be
enhanced pyliving· closer to M'ofher\ fo.mHy ln Florida because ·they Jive two hours
away from· her new home and have hod a straine.d relotlonship- with Mo·ther.

       Tbe proxi.rnr:tV'
           .         .
                         of extended tornilY is but one o'f the factors to be· considered
in :the weighing cif 'both the custody· dnd retoconon teeters. I :tbund it .er.edible
thot Mother ·s family would be of osslsfcnce 'to h.er; cs-svtdenced by· the feet that.
              1




with very lit·tle notice, they come to Pittsburgh to help with the Children .during the·
trial. Both Poternol Crandmoth�r ond Father attempted to demonstrcfe thaf
Mother1s parents would nof beo helpto her out I did not find them persuoslve.
Mothercredlbly testified     that her Mother offE�red to be with the Children until: such
time· os:Mother soccessfollv found cppropricte.betoteond after school childcare.
Additionally, even if Mother··s parents: are· not consistently ova.iloble for childccre.
their relative proximity tothe .Children, :dlong with Mother's ether relotives:'ih the.
generoi crec. w.i!I be a benefit to the ChHoren wno deserve' to have a. relati.on.shiP
With all of thefr relotives,

        Whi"le I. did consider the proximity· of ·Mothers. parents in my analysis, it was:
 far frorr» the most lmportcnt teeter .. More important to mv analysis. was the s.af.ety




                                            10
of the Children, their need to be cared for by a parent. and the benefits afforded
to them by relocating.

                                    Conclusion


      Because my August 8, 2018 Custody Order is supported by the evidence
and serves the best interests of the Children, it should be affirmed.



                                       BY THE COURT:




                                          11